Citation Nr: 1452096	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  11-06 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased disability rating for traumatic brain injury (TBI), currently evaluated as 70 percent disabling.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran served on active duty from January 1988 to January 1992 and from January 2004 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to a rating in excess of 70 percent for TBI; denied entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities; and denied entitlement to special monthly compensation (SMC) based upon housebound status.

In February 2014 the Board remanded this matter to the RO via the Appeals Management Center (AMC), along with the claims for entitlement to a TDIU rating and entitlement to SMC based on housebound status, for further notification and development.  By August 2014 rating decision, the RO granted entitlement to a TDIU rating and to SMC; thus, those issues are no longer before the Board.  The Board concludes that there was substantial compliance with the February 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his TBI is productive of total impairment of concentration, attention, memory and/or executive functioning, or at least approximates a rating of "total" at the cognitive impairment facet level. 


CONCLUSION OF LAW

The criteria for a 100 percent rating for the Veteran's service-connected TBI have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.124a, Diagnostic Code 8045 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  As the Board's decision herein is a full grant of the benefit sought on appeal, no further action is required to comply with the VCAA. 

II. Factual Background and Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The record reflects that the Veteran is service connected for TBI residuals resulting from an in-service combat injury that occurred in 2004 when an IED detonated near him.  He essentially contends that a 100 percent rating is warranted for his TBI, and, affording him the benefit of any reasonable doubt, the Board agrees.  

The record reflects that to date, pursuant to Diagnostic Code 8045, a 70 percent rating has been assigned for the Veteran's service-connected TBI, effective from October 23, 2008.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Diagnostic Code 8045 provides for the evaluation of TBI, with the three main areas of dysfunction listed that may result from TBI and have profound effects on functioning:  cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Ratings for cognitive impairment and other residuals of traumatic brain injury not otherwise classified are based on a table of 10 important facets related to cognitive impairment and subjective symptoms.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is "total," then the overall percentage evaluation is based on the highest facet.  For example, a 70 percent evaluation is assigned if "3" is the highest level of evaluation for any facet.  A 40 percent rating is assigned if the highest level of evaluation for any facet is "2".  A 10 percent evaluation is warranted when the highest level of evaluation for any facet is "1."  A 0 percent rating is assigned when the level of the highest facet is "0".  Not every facet has every level of severity.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045.  The evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified as determined on examination.  

To date, the Veteran's memory, attention, concentration, and executive functions have been assigned a "3" for the level impairment, which is assigned for objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions, resulting in moderate functional impairment, which warranted the assignment of a 70 percent rating.  Id.  In order for a 100 percent rating to be assigned, the level of impairment would need to be assessed as "total" and there would need to be objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.  Id.

Review of the record shows that on the VA examination in August 2008, neuropsychological testing showed evidence of cognitive impairment effecting sustained concentration (mild impairment), verbal free recall memory (moderate impairment), upper extremity motor speed, grip strength, and finger dexterity left worse than right (mild impairment), general intelligence (mild decline), thought flexibility (severe impairment), and learning efficiency (moderate impairment), and the diagnoses included cognitive disorder.  Further, the record reflects that the Veteran has received ongoing but somewhat sporadic treatment for residuals of a TBI, and that the objective evidence of record tends to show his TBI symptoms ranging in severity from mild to moderate.  However, on a VA examination in May 2009, the examiner concluded that cognitive changes would severely limit any new and occupational endeavors.  

On the VA examination in June 2010, it was noted that the Veteran reported having worse problems with memory since the time of his injury, and that it may be getting a little worse, and that he had decreased attention at times, difficulty concentrating, and difficulty with executive functions.  In assessing his cognitive impairment, it was noted that there was objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  Although the Veteran was referred for neuropsychological evaluation, it was noted that his reduced effort scores during the evaluation resulted in an inability to accurately assess his current cognitive abilities.  The diagnosis was TBI, mild, and it was noted that the Veteran's cognitive symptoms were likely a combination of TBI and mental health conditions.  On the PTSD examination in June 2010, the VA examiner found that the Veteran's unemployability could be attributed solely to the combination of PTSD and TBI or even if these disabilities were viewed separately.  There are no subsequent treatment records or examinations, although the RO noted that a VA polytrauma consult for the Veteran dated in January 2012 did not show any changes in his TBI symptoms.

In weighing the competent evidence of record, including the Veteran's competent subjective complaints, objective findings upon treatment and examination, and the specific findings directed at TBI criteria by the VA examiners in 2009 and 2010, and affording the benefit of any doubt to the Veteran, the Board finds that the positive evidence is essentially in a state of equipoise with the negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board also notes that in the August 2014 rating decision, the RO granted entitlement to a TDIU rating because the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected TBI.  Given the foregoing, the Board concludes that the level of severity of the Veteran's cognitive dysfunction, due to TBI, more nearly approximates severe impairment of memory, attention, concentration, and executive function, resulting in severe functional impairment.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8045.  Thus, the level of impairment is "total".  Id.  The assignment of a 100 percent rating for the Veteran's service-connected TBI is therefore warranted.  


ORDER

A 100 percent rating for TBI is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


